DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 11, 14-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to independent claims 1 and 14, the prior art of record does not disclose or teach a valve controlling passage in a dividing wall between two scrolls of a dual scroll turbocharger in which pressure within the first scroll, the second scroll, or both, moves the valve into the open position.
In reference to independent claim 7, the prior art of record does not disclose or teach a valve controlling passage in a dividing wall between two scrolls of a dual scroll turbocharger having a valve plate that moves in a direction parallel to the dividing wall to an open position within the first scroll or the second scroll.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799